Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, corresponding to claims 1-7, in the reply filed on July 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-23 are pending.
Claims 8-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being withdrawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-7 are under examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (Kobayashi et al., US 2014/0120119 A1, Publication Date: 2014-05-01).
Kobayashi teaches antibody-fluorophore conjugates, such as Panitumumab-IR700, Trastuzumab-IR700 ([0006]), Panitumumab-IR800 ([0052]) and Trastuzumab-IR700 ([0055]).
Kobayashi teaches that Trastuzumab is a humanized anti-HER2 antibody, Panitumumab is a fully humanized anti-EGFR (HER1) antibody and IRDye 800CW NHS ester (IR800; CHNNaOS, molecular weight of 1166.20, from LI-COR Bioscience) ([0254]). 
Kobayashi teaches conjugating IR700 and IR800 to Trastuzumab and Panitumumab ([0254]-[0256], [0269] and [0275]).
Kobayashi teaches that Trastuzumab and Panitumumab are tumor-specific antibody (Table on page 14).
Kobayashi teaches IR700 is a near-infrared fluorophore ([0086], [0179]).
Kobayashi teaches the antibody is further labeled with a radioactive isotope, i.e. 125I-Tra-IR700 and 125I-Pan-IR700 ([0176]).
Kobayashi teaches other tumor-specific antibody-IR700 conjugates, including anti-CEA antibody and anti-TAG72 antibody (Table on page 14), for example a humanized monoclonal antibody ([0138]).
Kobayashi teaches the method of making the conjugates (Example 1).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (Kobayashi et al., US 2014/0120119 A1, Publication Date: 2014-05-01), as applied to claims 1, 2, 4 and 5 above, and further in view of Yazaki (Yazaki et al., Protein Engineering, Design & Selection, vol.17 no. 5, 481-489, Publication Date: 2004-08-17).
Regarding to claim 3, Kobayashi teaches a tumor-specific antibody conjugated to a near-infrared fluorophore, such as IR800, wherein the antibody is a humanized antibody. Kobayashi also teaches that the conjugate may comprise anti-CEA antibody or anti-TAG-72 antibody. However, Kobayashi does not teach the anti-CEA antibody is the humanized anti-CEA T84.66-M5A antibody.
Yazaki teaches that T84.66 is a murine mAb with high specificity and affinity for CEA, a well characterized human tumor-associated antigen (page 481, col. 2, para. 2).
Yazaki teaches that humanization via grafting of murine CDRs onto a human Fv framework was used to optimize T84.66 antibody (page 481, col. 2, para. 3). T84.66 M5A was generated by CDR grafting (page 482, col. 1, para. 1).
Yazaki teaches that M5A has similar sub-nanomolar affinity for CEA (Table 1) and radiolabeled M5A exhibited specific tumor localization (Fig. 8). T84.66 M5A was 
Yazaki teaches that a key issue for in vivo therapeutic use of mAbs has been the response of the human immune system to xenogeneic antibodies. Clinical studies with murine mAbs have shown effective tumor targeting but resulted in rapid clearance of the murine antibody in subsequent doses due to generation of a human anti-murine antibody (HAMA) immune response (page 481, cols.1-2 bridging paragraph).
One of ordinary skill in the art would have had a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Kobayashi and Yazaki to develop an antibody-fluorophore, wherein the humanized anti-CEA antibody is anti-CEA T84.66-M5A antibody. One of ordinary skill in the art would have been motivated to do so, because Kobayashi teaches an antibody-fluorophore conjugate comprising a humanized anti-CEA antibody, since CEA is a tumor specific antigen. Furthermore, Yazaki teaches the T84.66-M5A antibody, which has been shown to have good specificity and affinity to CEA, and good therapeutic properties. Based upon these teachings, one of ordinary skill in the art would have been motivated to modify the antibody-fluorophore conjugate of Kobayashi to comprise a human anti-CEA T84.66-M5A antibody. One of ordinary skill in the art would have been motivated to do so, because the resultant anti-CEA antibody-fluorophore conjugate would have a better therapeutic agent, as recognized by Yazaki. 
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the reference.

	Yazaki teaches as set forth above. In addition, Yazaki teaches a method of labeling the M5A mAb with 111In with DOTA (page 484, § Radiolabeling).
	Yazaki teaches that [111In]DOTA-M5A were administered in mouse model and showed highly specific tumor localization and clearance from normal tissue localization and clearance from normal tissues over the course of 7 days (Fig. 8, and page 489, col. 1, para. 2).
	Yazaki teaches that radio-labeled M5A antibody (hT84.66) is a promising new therapeutic (page 489, § Summary).
	One of ordinary skill in the art would have had a reasonable expectation of success at the effective filing date of the invention to combining the teaching of Kobayashi with the teachings of Yazaki to develop an antibody-fluorophore conjugate comprising a radio-labeled tumor-specific antibody, i.e. radio-labeled M5A antibody, because Yazaki teaches that radio-labeled M5A antibody is a promising new therapeutic. In view of the references, one of ordinary skill in the art would have been motivated to modify the anti-CEA antibody-fluorophore conjugate to comprise a radioisotope moiety. One of ordinary skill in the art would have been motivated to do so, because the resultant radioisotope-labeled anti-CEA fluorophore conjugate would be useful in the targeted treatment of CEA-expressing tumors. Also in view of the teaching of Yazaki, one of ordinary skill in the art would appreciate that a radio-labeled antibody-111In]DOTA-M5A, is stable and show high specificity in vivo, as shown by Yazaki (Fig. 8). 
	Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10758632 (thereinafter Pat. 632). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-4, the claims of Pat. 632 teach An antibody-fluorophore conjugate comprising a tumor-specific antibody conjugated to a near-infrared (NIR) fluorophore, wherein the antibody is a humanized anti-CEA T84.66-M5A antibody or a humanized anti-TAG-72 antibody, wherein the NIR fluorophore is Li-Cor IRDye800 CW NHS (IRDye800) or Intuitive IR800 free acid (Intuitive IR800), and wherein the NIR fluorophore is polyethylene glycol (PEG) modified (claim 1).
 wherein the antibody is further labeled with a radioactive isotope (claim 2).
Regarding claim 6, the claims of Pat. 632 teach that the conjugate of claim 2, wherein the radioactive isotope is attached to the antibody via a chelating agent (claim 3).
Regarding claim 7, the claims of Pat. 632 teach that the conjugate of claim 3, wherein the chelating agent is 1, 4, 7, 10-tetraazacyclododecane-1, 4, 7, 10-tetraacetic acid (DOTA) (claim 4).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642